Title: [Draft of an Essay on Agriculture in the Boston Gazette, 18 July 1763.]
From: Adams, John
To: 


       Among the Votaries of Science, and the numerous Competitors for Fame and Estimation, Utility seems to have been remarkably neglected. The Utmost subtlety of Wit, and all the labours of pertina­cious Industry have been employed by Mathematicians to demonstrate little, unimportant Geometrical Niceties, or in searching for Demonstrations of other Propositions, which there is not the least Probability will ever be found. Philosophers have employed the Advantages of great Genius, Learning, Leisure, and Expense, in examining and displaying before the World, the formation of Shells, and Pebbles, and Insects, in which Mankind are no more interested, than they would be in a laborious Disquisition into or sage Conjectures about the Number of sands in the Moon or of Particles in the solar system. Many learned Pens are employed, much Time spent and much Mischeif and Malevolence occasioned, by Divines about Predestination, the Original of Evil, and other abstruse subjects, that having been to no good Purpose under learned Examination so many Centuries may by this Time be well enough concluded unfathomable by the human Line.
       But all this while, Agriculture, the Nursing Mother of every Art, Science, Trade and Profession in civilized society, has been most ungratefully despized. It has been too much so in Europe, but infinitely more so in America, and perhaps not the least so in the Massachusetts Bay.
       With Advantages of Soil, and Climate, that few Countries under Heaven can presume to boast, will any intelligent Person believe, we do not raise our own Bread? Capable as we are of making easily and at a very small Expence many very wholesome, palatable, and delicate Liquors, will it be believed that we send abroad every Year, at a very great Expence, for others that are unwholesome, disagreable and indelicate?
       When it is in our Power, without any Difficulty, to raise many other Commodities, enough not only for our own Consumption, but for Exportation, will it be credited without surprize, that we send every Year, allmost the whole Globe over, to import such Commodities for our own Use?
       Yet all these Facts, incredible as they would seem to some worthy People, are indisputably true. But it cannot long continue to be true. The sources of our Wealth are dried away. And unless we seek for Resources, from Improvements in our Agriculture and an Augmentation of our Commerce, we must forego the Pleasure of Delicacies and ornaments, if not the Comfort of real Necessaries, both in Diet and Apparell.
       The Intention of this Paper then is to intreat my worthy Countrymen who have any Advantages of Leisure, Education, or Fortune to amuse themselves, at convenient opportunities, with the study, and the Practice too, of Husbandry. Nor let the narrow Circumstances of others who have Power to think and Act, discourage them from exerting their talents in the same Way, for 
         
          haud facile emergunt, Quorum Virtutibus, obstat
          Res angusta Domi—
         
         with all its Truth and Pathos, has done more Mischief in the World by soothing the Pride and Indolence of Genius, than it ever did good, by prompting the rich and Powerfull to seek the solitary Haunts of Merit to amplify its sphere.
       In making Experiments, upon the Varieties of soils, and Manures, Grains and Grasses, Trees, and Bushes, and in your Enquiries into the Course and operation of Nature in the Production of these, you will find as much Employment for your Ingenuity, and as high a Gratification to a good Taste, as in any Business or Amusement you can chuse to pursue. The finest Productions of the Poet or the Painter, the statuary or the Architect, when they stand in Competition with the great and beautiful operations of Nature, in the Animal and Vegetable World, must be pronounced mean and despicable Baubles. The Mathematician, the Philosopher, the Chymist, and the Poet may here improve every Branch of their favorite sciences to the Advancement of their Health, the Increase of their Fortunes, and the Benefit of their Country.
       But if I might descend without Presumption or offence to Particulars, I would recommend both the Theory and Practice of Husbandry, to Divines and Physicians, more than to any other orders. For the former having more Leisure and better opportunities for study than any Men, will find this an agreable Relaxation from the arduous Labours of their Profession, an excellent Exercise for the Preservation of their Health, a means of supplying their families, with many Necessaries, at a trifling Expence that might otherwise cost them dear; and an excellent Example of Ingenuity, and Industry, removing many Temptations of Vice and Folly to the People under their Charge. Besides that their Acquaintance with the sciences subservient to Husbandry, will give them great Advantages, and in the Prosecution of such Enquiries, they will find their sentiments Exalted, their Ideas of divine Attributes displayed in the scenes of Nature, improved, and their Adoration of the great Creator and his Providence increased.
       Physicians have many Advantages not only of the World in gen­eral, but of other liberal Professions. The Principles of those sciences which subserve more immediately their peculiar occupation are at the same Time the Foundation of all real and rational Improvements in Husbandry. Necessitated as they are to much Travel and frequent Conversations, with many sorts of People, they might, for their own Amusement and Diversion, remark the Appearances of Nature, and store their Minds with many useful observations, which they might communicate among their Patients, without the least loss of Time or Interruption to the Duties of their Profession.
       These observations were occasioned by a late Piece in your Paper, signed H.P.—Who was the Author of that Piece, what were his Intentions, in Writing, whether to do good or to do Evil, and why he chose that manner of conveying his Thoughts to the public, it concerns not me to enquire. His professed design is not only good but important. There is no subject, less understood, or less considered perhaps, by Men in general, in this Province, even of the liberal Professions, than the Theory of Agriculture. And the Writer, who should direct with success the Attention of inquisitive Minds, to that Branch of Learning, whether he intended to befriend the public or to blow it into flames, would certainly be the Occasion of much public Utility.
       The particular subject which that Writer has chosen to recommend to the Consideration of the Province, promises, more fairly than any other, private Profit to the farmer and the Merchant, public Benefit to the Province, or perhaps Provinces in general, as well as to Great Britain, the Parent and the Protector of them all; whose society of Arts and &c. have discovered their kind concern for us, as well as their wise Care for their native Country, by offering Praemiums and Encouragements, for the Raising of this Commodity in New England as well as many other Ways. It is said that, “a Thousand Weight to an Acre is an ordinary Crop of Hemp.” And it has been said too, by good authority, that “an Acre of Land well tilled will produce a Tun Weight” and that “a Tun of it, is worth sixty Pounds lawful Money.” It is said also that “several hundred Thousand Pounds worth of foreign Hemp, are yearly expended in New England.” And it is said too, that “Hemp may be raised on dreigned Lands,” and that “if we can raise more than to supply our own Occasions we may send it Home.”
       It was not without good sense, then that Mr. Plough Jogger undertook to recommend this Plant to the Enquiries of the Curious, the Tryal of Husbandmen, the Encouragement of Statesmen and the Industry of the Laborious.
       
       Give me Leave therefore to do myself the Honour, to claim the Merit with my Countrymen and their Posterity, of seconding without the least sneer or Banter, Mr. Ploughjogger, in his Attempt to introduce and recommend this subject so important to the Consideration and Industry of my fellow Countrymen, the Inhabitants of New England in General, and of this Province in Particular.
       Hemp is a Plant of great Importance in the Arts and Manufactories, as it furnishes a great Variety of Threads, Cloths, and Cordage. It bears the nearest Resemblance and Analogy, to Flax, in its Nature, the Manner of its Cultivation, and the Purposes to which it serves. It must be annually sown afresh. It arises, in a little space of Time, into a tall, slim, shrub, with an hollow stem. It bears a small round seed, filled with a solid Pulp. Its Bark is a Tissue of Fibres, joined together with a soft substance, which easily rots it. There are two Kinds of Hemp, Male and Female. The Male only bears the seed, and from that seed arises both Male and Female.
       The seed should be sown in the Month of May, in a warm, sandy, rich soil. They begin to gather it about the first of August, the female being soonest Ripe. The Proofs of its Ripeness, are the alteration of the Colour of its leaves to Yellow, and its stalks to white. It must be pulled up by the Roots, and then bound in Bundles. The Male should stand 8 or 10 days in the Air, that the seed may ripen, which they afterwards get out, by cutting off the Heads and threshing or beating them. It must then be watered by laying it about a Week in a Pond, in order not to rot the Bark. I say a Pond, tho a Brook would be better if it did not give the Water an unwholesome Quality. After it is taken out and dryed the woody Part of the stem must be broken from the Bark which covers it, by crushing it in an Instrument called a Brake, beginning at the Roots. After it has been sufficiently broken, the small shivers must be swingled out, as we swingle Flax. When this is done it must be beat on a Block or in a Trough, with an Hammer or with Beetles, till it becomes soft and Pliable. When it has been well beaten, it must be heckled, or passed thro a toothed Instrument, like the Clothiers Comb, to seperate the shorter Tow, from that which is fit to be spun.
       This is a very short Answer to Mr. Plough Joggers Inquiries, but if he or any other Person has a Curiosity to see a more particular Account of this Plant, (and give me leave to tell him and them there is not an Herb from the Cedar in Lebanon, to the Hyssop in the Wall, that can be studied to more Advantage) let them consult the Compleat Body of Husbandry, Chambers’s Dictionary, the Praeceptor and Nature delineated.
       
       To conclude Let the World in general consider, that the Earth, and the seas and the Air, are to furnish all Animals, with food and Raiment; that mere animal strength, which is common to Beasts and Men, is not sufficient to avail us of any considerable Part of the bountiful Provision of Nature; that our Understandings, as well as our Arms and feet, must be employed in this service. And Let the few who have been distinguished by greater intellectual Abilities than Mankind in general, consider, that Nature intended them for Leaders of Industry. Let them be cautious of certain Airs of Wisdom and superiority by which some Gentlemen of real sense and Learning, and Public spirit, giving offence to the common People, have in some Measure defeated their own benevolent Intentions. Let them not be too sparing of their Application or Expence, lest failing of visible Profit and success they expose themselves to Ridicule and rational Husbandry itself to Disgrace among the common People. Human Nature is not so stupid or so abandoned, as many worthy men imagine, and even the common People, if their peculiar Customs and Modes of thinking are a little studied, are not so ungrateful, or untractible, but that their Labours may be conducted, by the Genius and Experience of a few, to very great and useful Purposes. U.
      